Exhibit 10.2

 

SECURED PROMISSORY NOTE

 

$5,000,000

Vista, California

March 22, 2018

                     

 

FOR VALUE RECEIVED, Flux Power, Inc., a California corporation (“Borrower”),
hereby unconditionally promises to pay to Esenjay Investments, LLC (“Holder”),
the principal amount of Five Million Dollars ($5,000,000) or such lesser
principal amount (“Principal Amount”) as Holder may have advanced to Borrower
pursuant to that certain Credit Facility Agreement, dated March 20, 2018, by and
between Borrower and Holder (the “Credit Facility Agreement”), together with
interest thereon in accordance with the terms hereof, from the date hereof until
the date on which this Note is paid in full.

 

This Note is made and delivered by Borrower to Holder pursuant to the terms of
the Credit Facility Agreement. Under the Credit Facility Agreement, Holder
agreed to advance funds up to a maximum of Five Million Dollars ($5,000,000) to
Borrower, from time to time, to be used by Borrower to purchase inventory and
related operational support expenses. All capitalized terms used and not defined
herein shall have the meanings ascribed to them in the Credit Facility
Agreement.

 

1.     Advances. So long as there is no Event of Default (as defined below in
Section 8), Holder shall at its sole discretion provide Advances hereunder so
long as the total of all unpaid Advances at the time of such request does not
exceed Five Million Dollars ($5,000,000) (the “Maximum Amount”). If, at any time
or for any reason, the amount of Advances pursuant to this Note owed by Borrower
to Holder exceeds the Maximum Amount, Borrower shall immediately pay to Holder,
in cash, the amount of such excess.

 

2.     Terms of the Secured Promissory Note.

 

(a)     Interest Rate. Interest on the then outstanding Principal Amount of this
Note shall accrue at a rate per annum equal to fifteen percent (15%), beginning
on the date of each Advance (the “Advance Date”). All interest shall be
calculated on the basis of the actual daily balances of Principal Amount
outstanding for the exact number of days elapsed, using a year of three hundred
sixty (360) days.

 

(b)     Maturity Date. Except as otherwise provided herein, the entire Principal
Amount of this Note, together with all accrued but unpaid interest payable
thereon, shall be due and payable in full on the earlier of: (i) March 31, 2019,
unless extended pursuant to the terms of this Note (the “Maturity Date”) or (ii)
when such amounts are declared due and payable by the Holder upon or after the
occurrence of an Event of Default (as defined below).

 

Voluntary Prepayment. Advances may be prepaid, in whole or in part, at any time
prior to the Maturity Date six months after the Advance Date, without penalty.
     

 

4.     Events of Default. Upon the occurrence of any of the following events
(“Event of Default”), the Company shall be deemed to be in default hereunder:

 

 (a)      failure by the Company to pay principal or Interest hereunder when due
after notice and 10-day grace period; or

 

 (b)      the Company (i) applies for or consents to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (ii) becomes subject to the appointment of a receiver, trustee,
custodian or liquidator of itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (iii) makes
an assignment for the benefit of creditors, (iv) is adjudicated as bankrupt or
insolvent, (v) institutes any proceedings under the United States Bankruptcy
Code or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally, or
files a petition or answer seeking reorganization or an arrangement with
creditors to take advantage of any insolvency law, or files an answer admitting
the material allegations of a bankruptcy, reorganization or insolvency petition
filed against it, or (vi) becomes subject to any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or has an order for relief entered against it in any proceeding under the United
States Bankruptcy Code.

 

If an Event of Default occurs, all indebtedness under this Note shall become
immediately due and payable, and the Company shall immediately pay to Holder all
such amounts. The Holder shall, following and during the continuance of an Event
of Default, also have any other rights which Holder may have pursuant to
applicable law.

 

5.     Amendment and Waiver. Neither party may assign this Note nor any right or
interest arising out of this Note, in whole or in part, without consent of the
other party. Any term of this Note may be amended and the observance of any term
of this Note may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Holder.

 

1

--------------------------------------------------------------------------------

 

 

6.     Place of Payment. Payments of principal and interest and all notices and
other communications to the Holder hereunder or with respect hereto are to be
delivered to the Holder at the address identified in the Agreement or to such
other address as specified by the Holder by prior written notice to the Company,
including any transferee of this Note.

 

7.     Costs of Collection. In the event that the Company fails to pay when due
(including, without limitation upon acceleration in connection with an Event of
Default) the full amount of principal and/or interest hereunder, the Company
shall indemnify and hold harmless the Holder of any portion of this Note from
and against all reasonable costs and expenses incurred in connection with the
enforcement of this provision or collection of such principal and interest,
including, without limitation, reasonable attorneys’ fees and expenses.

 

8.     Waivers. The Company hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.

 

9.     Mutilated, Destroyed, Lost and Stolen Note. In case the Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of the mutilated Note, or in lieu of a
lost, stolen or destroyed Note, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note.

 

10.     Interest Savings Clause. In the event any interest is paid on this Note
which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.

 

11.     Governing Law. THIS NOTE AND THE RIGHTS AND DUTIES OF THE COMPANY AND
THE HOLDER HEREOF SHALL BE GOVERNED BY, CONSTRUED IN AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED AND
TO BE PERFORMED ENTIRELY WITHIN THAT STATE.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Note on March
22, 2018.

 

 

COMPANY:

 

Flux Power Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Dutt 

 

 

Name:

Ronald Dutt 

 

 

Title:

Chief Executive Officer 

 

 

 

3